Citation Nr: 0106900	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had periods of active military service between 
January 1968 and July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision rendered 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied entitlement to a disability rating in excess of 30 
percent for PTSD.  A notice of disagreement was received in 
May 1999, a statement of the case was issued in June 1999, 
and a substantive appeal was received in March 2000.  


REMAND

The veteran contends that his currently assigned 30 percent 
disability rating for PTSD does not accurately reflect the 
severity of his service-connected PTSD. 

In evaluating the veteran's claim, the Board first notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to obtain VA or private medical 
records, or provide for an examination or medical opinion 
when necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the evidence of record, the Board must 
conclude that such evidence is not adequate to allow for 
proper review of the veteran's appeal at this time.  Although 
the veteran has been hospitalized in VA psychiatric wards 
numerous times over the period 1995 through 1998, the reports 
of such hospitalization do not appear to document and depict 
the psychiatric symptomatology set forth in applicable 
diagnostic criteria so as to allow for proper evaluation.  It 
appears that the last comprehensive VA psychiatric 
examination for rating purposes was accomplished in July 
1995.  While that fact alone does not mandate further 
development, given the inadequacy of the hospital reports in 
terms of what is necessary to apply regulatory diagnostic 
criteria, the Board finds that further examination is 
necessary, especially in light of the assistance to the 
veteran provisions of the newly enacted Veterans Claims 
Assistance Act of 2000. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file. 

2.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should be 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) Score.  
Any tests and studies deemed necessary by 
the examiner should be performed, and all 
psychiatric findings should be reported 
in terms of the applicable rating 
criteria. 

3.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether an increased 
disability rating for service-connected 
PTSD may be granted.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to assist the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

